DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but those that deal with Eklund are moot since Eklund is no longer being used. Applicant mentions that Middleton fails to disclose a plurality of scraping features alternating with one or more sealing features which is not true since the scraping features do alternate with a single sealing feature which is all the claims require, and the sealing feature does have alternating ridges and recesses as claimed. If Applicant decides to claim multiple sealing feature instances, US 4896720 A will be used to teach this as shown in fig. 2 or US 20010042623 A1 who discloses this in fig. 9 as well as a third scraping section ahead of the first plunger as discussed in pgph. 29 which presents two sealing features bounded by three scraping features as shown in the instant fig. 1B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 2785757 A) in light of Dodson.
With respect to claim 1, Middleton discloses a plunger lift apparatus (col. 2 ll. 4-9), comprising: a plunger (tool shown in fig. 2) having a plunger body (combination of 10, 11, 12) with an outer surface (outer surface shown in fig. 2); and a plurality of scraping feature (14 and 35) on the outer surface alternating with one or more sealing features (28, 29, 30) each having a plurality of seals (30) alternating with a plurality of recesses (recesses between members 30, generally indicated by numeral 29), wherein the scraping feature is integral with the body (shown in figs. 1, 2) and includes at least one ridge (various edges on 14, 34) that is configured to scrape material from an inner surface of a tubular body (col. 3 ll. 35-41). However, Middleton fails to disclose directing the material away from the body. 
Nevertheless, Dodson discloses providing diamond or v-shaped shaped ridges to both scrape and cut paraffin from the wellbore wall and direct it away from the tool (pg. 1 col. 2 ll. 20-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the scrapers of Middleton the diamond/V-shaped ridges of Dodson so that they could act as both cutters and scrapers and so that the material could move freely around the ridges (and therefore away from the tool) as taught by Dodson (pg. 1 col. 2 ll. 20-47) and so that the scrapers are simple and rugged as taught by Dodson (col. 1 pg. 2 ll. 20-25).
With respect to claim 2, Middleton discloses wherein the ridge includes a leading edge that faces a forward direction or a rearward direction of the plunger with respect to a longitudinal axis of the plunger (shown in figs. 1, 2 and also taught by Dodson).
With respect to claim 3, Dodson discloses wherein the at least one ridge has a V or diamond shape (shown in figs. 1, 2).
With respect to claims 4-6, Dodson discloses wherein the scraping feature further includes at least one groove (21), wherein the at least one groove is located on a circumferential side of the at least one ridge, wherein the at least one ridge comprises a first ridge and a second ridge, and wherein the at least one groove is located between the first ridge and the second ridge (shown in figs. 1-3, Dodson).
With respect to claim 7, Middleton discloses wherein the ridge has an outer surface with a height that is substantially the same or greater than a height of the outer surface of the plunger (shown in fig. 1 where the scrapers contact the tubing T which means they have a height at least as great as the outer surface of the fins).
With respect to claims 8 and 9, Middleton and Dodson disclose wherein the scraping feature is patterned around a circumference and length of the plunger (shown in fig. 2 of both references).
The limitations of claims 10-18 are substantially similar to those of claims 1-9, rejected supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/14/2021